PD-1529-15
                                NO. 05-14-Q0777-CR

MICHAEL ,T. MARBLE                       §               IN THE TEXAS COURT
       PETITIONER                        §
                                         f                              RECEIVED...
vs-                                      I              0F            COURT OF CRIMINAL APPEAL?:
THE STATE OF TEXAS                       §              CRIMINAL APPEALS *,~.y p» «».,-
                     MOTION FOR EXTENSION OF TIME TO FILE PDR


TO THE HONORABLE. JUDGES 'OF THE COURT, OF CRIMINAL APPEALS:          Abel ACOSta, CleiT
  Comes Now, Michael J. Marble, Petitioner, and files this Motion for an ex

tension of sixty (60) days in which to file a Petition for Discretionary Re
view. In support thereof would respectfully show the following:


  The Petitioner was convicted in the 194th District Court of Dallas County, i

Texas of the offense of Capital murder in cause No. F-1352953-M, styled The

State of Texas, vs. Michael J. Marble. The Petitioner appealed to thefjc5frt]f\j
                                                           COURT QF CRIMINAL APPEALS
                                                                  ?-Fcr«AL
of Appeals, Fifth Supreme Judicial District, Appeal No.05-l^-00777-CR. The

case was affirmed on October 30,     2015.
                                                                                   t

                                                                                   !

                                       i'1-                       Abel Acosta, Clerk
      The present deadline for filing the Petition for Discretionary Review is

November 30, 2015. The Petitioner has not requested any extension prior to

this request.

                                        III.

      Petitioner's   request for an extension is based upon the following facts:

        1-. The Polunsky Unit law library access is two (2) hours per day, only
           five (5) days per wee^. Access is allowed by filing a request form
           (1-60), which takes one to two days to receive access.
        2. Petitioner's Appellate counsel informed him that he will not repre
           sent me on the Petition for Discretionary Review.

      This request is not made to harass any party to this procedding, nor to

delay the legal proceedings in this cause, but requested in good-faith.
      WHEREFORE, PREMISES CONSIDERED., Petitioner prays this Court grant this

Motion and extend the deadline for filing the Petition For Discretionary Re-

                                    Page 1 of 2
view in this cause to December 30, 2015.

                                    DECLARATION


   I, Michael J,.Marble, do declare under penalty of perjury, that the above

foregoing stated information is true and correct.

   Executed this/^      , day of November, 201.5.
                                               /s/- •WihU) X^IftflU?
                                                      Signature of Affiant


                              CERTIFICATE OF SERVICE


    I, certify that a true and correct copy of the foregoing Motion/Plead

ing, was forwarded to the following Party member:

     1. Dallas County District Attorney's Office
        c/o: Appellate division (Department)


        Dallas, Texas ~7<59iCT7

    Executed this ]£>     day.of November, 2015.


                                                    Signature of Affiant




                                   Page 2 of 2